SMYTH, Chief Justice.
Hoenig appeals from a decision of the Patent Office awarding priority to Kendig. The invention relates to two-part insulators and means for holding the parts in assembled relationship. It is expressed in one count:
“In combination in an insulator, base and cap portions having perforations extending therethrough, and a metal fastening member comprising a shank extending through the perforations and provided at the end carrying the cap with an integral head which will not pass through the perforation in the cap and provided at the other end with a point, the said shank being provided with a struck-up portion positioned so as to engage the base and prevent the withdrawal of the fastening member therefrom.”
The means consist of a nail passing through perforations in the cap and base portions, and a struck-up portion on the shank of the nail for engaging the base to prevent the withdrawal of the nail therefrom. This interference is a companion of the interference between Hoenig and Parker, 50 App. D. C.-, 267 Fed. 323, this day decided, and was submitted on the saíne testimony. The Examiner of Interferences decided in favor of Kendig. The Board of Examiners reversed him and awarded priority to Hoenig. The First Assistant Commissioner overruled the board and affirmed the action of the Examiner of Interferences.
Hoenig claims conception about the middle of November, 1914, and reduction to practice not later than January 1, 1915. Hoenig’s earliest date is February 20, 1915. In the companion case we held that Hoenig was entitled *327to conception and disclosure before the middle of December, 1914, and reduction tp practice as early as January 1, 1915, and that; lie was diligent in the meantime. Our view of the testimony and the laiv in that case is controlling here. Consequently, the decision of the Patent Office is reversed, and priority awarded to Harry Edward Hoenig.
Reversed.
VAN ORSDEL, Associate Justice, took no part in the consideration or decision of this case.